DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 9: The claim recites the language “with essential materials of the high temperature thermistors”. However, it is not clear what these essential materials are or what would need to be present in order for the method to be completed.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (J. Am. Ceram. Soc. 2021, 104, 2428-2435, hereinafter referred to as “Lin”).
As to Claim 1: Lin teaches a composition with the structure Ca1-xYbxCeNbWO8 (Abstract).
As to Claim 2: Lin teaches the composition of claim 1 (supra). Lin further teaches that the composition has a scheelite structure and that x can be = 0.1 (3.1 Phase Structure, Fig. 1)
As to Claim 3: Lin teaches the composition of claim 1 (supra). Lin further teaches that the composition shows a negative temperature coefficient (3.4 Electrical Properties). 

Claims 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (J. Am. Ceram. Soc. 2021, 104, 2428-2435, hereinafter referred to as “Lin”).
As to Claim 4: Lin teaches the composition of claim 2 (see above). Lin further teaches that the composition is made by mixing Yb2O3, CaCO3, CeO2, Nb2O5 and WO3 and grinding the components for 8 hours to generate homogeneity, calcining and grinding the powder, compressing the powders into a disc, cold isostatic pressing of the disc, and coating the samples with a thin layer of Pt and annealing the product then cooling to room temperature (Experimental procedure).
As to Claim 5: Lin teaches the method of claim 4 (supra). Lin further teaches that the calcining is performed at 1100°C for 3 hours and then ground for 6 hours (Experimental procedures).
As to Claim 6: Lin teaches the method of claim 4 (supra). Lin further teaches that the pressure to obtain the disc is pressed at 15 MPa (Experimental Procedure).
As to Claim 7: Lin teaches the method of claim 4 (supra). Lin further teaches that the cold isostatic pressing was performed at 300 MPa  (Experimental Procedure).
As to Claim 8: Lin teaches the method of claim 8 (supra). Lin further teaches that the ceramic can be coated with a Pt slurry and heated at 900°C for 30 min to obtain the NTC ceramic (Experimental Procedure).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (J. Am. Ceram. Soc. 2021, 104, 2428-2435, hereinafter referred to as “Lin”).
As to Claim 9: Lin teaches the composition of claim 2 (see above). Lin further teaches that the composition is made by mixing Yb2O3, CaCO3, CeO2, Nb2O5 and WO3 and grinding the components for 8 hours to generate homogeneity, calcining and grinding the powder, compressing the powders into a disc, cold isostatic pressing of the disc, and coating the samples with a thin layer of Pt and annealing the product then cooling to room temperature (Experimental procedure).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. (US 2019/0237225, hereinafter referred to as “Ni”).
	As to Claim 9: Ni teaches a method for manufacturing a thermistor comprising mixing a Y2O3, Mn2O3, Cr2O3 and calcining the composition, combining with a binder and forming a disk and then calcining at 1400-1500°C [0045-0049].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767